DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/12/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. However, it is noted that All Non-Patent Literature (NPL) citations need at least a month and year of publication: MPEP 609.04(a): The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. NPL cited without at least the month and year of publication has been labeled with “no date available”.
The references cited in the Information Disclosure Statement (IDS) filed on 04/12/2022 have been considered. However, based on the extensive number and the length of references cited, only a cursory review was made. Applicant is advised to provide which of the cited references and/or contents thereof are most pertinent to the instant application, if a detailed consideration is desired.


Allowable Subject Matter
Claims 1-38 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, and similarly regarding claim 20, the prior art of record, alone or in combination, fails to teach at least “receiving, by a computing system, a second plurality of scores, a second plurality of natural language text responses for the feature, and a first plurality of rank orderings of responses within respective ones of the first subsets; instantiating, by a computing system, a first node corresponding to the feature and a plurality of second nodes corresponding to respective ones of the responses within an acyclic graph; linking, by a computing system, the first node to each of the plurality of second nodes by first edges within the acyclic graph, and at least some second nodes to other second nodes by second edges within the acyclic graph based on a shared classification or determined distance between the natural language text of the respective responses”.
At best, Thomas et al (US 20210124801) teaches in ¶3-4 “approach involves Bayesian networks which represent a set of variables with a directed acyclic graph” and “Models for scoring and ranking the answer can be trained on the basis of large sets of question (input) and answer (output) pairs (this training dataset is different from the reference corpora)” and further in ¶46 “In addition to this generation of a most likely answer, cogency module 60 has a separate datapath to provide an indication of whether that answer is considered valid within the semantic context of the domain of the Q&A system. The output of dense layer 62 is fed to a concatenation block 74 which also receives the output of the final layer of Q&A system 54.”
At best, Lastra Diaz et al (US 20160179945) teaches in ¶130 “FIG. 6 represents a tree-like ontology with the edge weights defined as the difference of Information Content (IC) values between its extreme nodes. These edge weights match the implicit edge weights defined by the Jiang-Conrath distance.”
At best, Sinha et al (US 20210133612) teaches ¶19-21 “The graph data structure could be, for example, a directed acyclic graph that is generated from an analysis of the input features. The graph data structure represents the input features as nodes. A given edge can link two nodes: a source node and a destination node.”
The above teaches of the best prior art of record do not fully teach the claimed limitation. Specifically, although there are teaches of acyclic graphs and scoring/ranking answers, the above prior art of record does not include teachings of “receiving, by a computing system, a second plurality of scores, a second plurality of natural language text responses for the feature, and a first plurality of rank orderings of responses within respective ones of the first subsets; instantiating, by a computing system, a first node corresponding to the feature and a plurality of second nodes corresponding to respective ones of the responses within an acyclic graph; linking, by a computing system, the first node to each of the plurality of second nodes by first edges within the acyclic graph, and at least some second nodes to other second nodes by second edges within the acyclic graph based on a shared classification or determined distance between the natural language text of the respective responses”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN KY/Primary Examiner, Art Unit 2669